DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 10-19, 21-23, 25, 28-30, and 34 are pending and examined below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10-19, 21-23, 25, 28-30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Ganzi et al. (US 2007/0284252). 
Regarding claim 1, AAPA (Applicant’s instant figure 1, see also specification at P1/L18-P2/L2) provides a method for treating and recirculation of drainage water from a facility and back to the facility (facility 26, treatment 28) but does not expressly provide for an electrochemical treatment stage.
Ganzi discloses a method for treating drainage water from an agricultural or industrial facility (title/abstract, water sources for irrigation are by association considered an agricultural type facility), comprising: 
receiving the drainage water from the facility, wherein the drainage water includes anions and cations dissolved in water (drainage water from water source 302); 
applying a voltage to an anode and a cathode on opposite sides of an electrically driven separation apparatus that further includes at least one monovalent-selective ion exchange membrane between the anode and the cathode (electrodialysis unit 304, [0060], [0032] - ED units necessarily and/or obviously include both anode and cathode electrodes separated therebetween by the plurality of cation and anion exchange membranes, in the instance of Ganzi, this includes monovalent cation and monovalent anion membranes); 
passing the drainage water through the electrically driven separation apparatus (figure 3, [0060]); 
selectively removing monovalent ions from the drainage water through the monovalent-selective ion exchange membrane ([0060], [0032]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified AAPA to include the system of Ganzi for the purpose of providing water suitable for use in agricultural facilities (Ganzi [0019]) at a more economical level.
Regarding claim 2, Ganzi further provides wherein the drainage water comprises sodium ions (see table 1), wherein sodium ions are substantially removed by the monovalent-selective ion exchange membrane ([0032], see also table 2).
Regarding claim 3, Ganzi further provides wherein the drainage water further comprises at least one of calcium cations, magnesium cations, nitrate anions, chloride anions, and sulfate anions (see table 1).
Regarding claim 5, Ganzi further provides wherein the at least one monovalent-selective ion exchange membrane comprises at least one monovalent-selective cation exchange membrane ([0032]).
Regarding claim 6, Ganzi further provides wherein the electrically driven separation apparatus further includes at least one anion exchange membrane between the anode and the cathode ([0032]).
Regarding claim 7, Ganzi further provides a plurality of the monovalent- selective cation exchange membranes and anion exchange membranes aligned in parallel between the anode and the cathode ([0032]).
Regarding claims 10-11, AAPA as modified by Ganzi appreciates SAR values and further indicates that Ganzi reduces SAR to produce product water in a range of 2-8 ([0055]). Ganzi elaborates that the target range depends on facility aspects. Since AAPA is providing a similar facility feed source to that of the instant claims, one of ordinary skill in the art would have expected feed stream SAR <10 and nitrate adjusted to be 1-3. In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided such a feed stream for the purpose of achieving an optimal water feed stream for treatment and to reduce treatment costs by providing less contaminated water as the original facility source. Further, the particular values do not have any established criticality or unexpected benefit and as evidenced by Ganzi, the outcome value and target depends upon the particular end use. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
	Regarding claims 12-16, Ganzi provides various TDS feed stream of greater than 300ppm and less than 10000ppm (see tables 1, 3).
Regarding claim 17, AAPA as modified by Ganzi does not expressly provide wherein the drainage water has a nitrate-adjusted sodium absorption ratio in a range from 0.1-0.6 after monovalent ions are removed through the monovalent-selective ion exchange membrane. It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided such a product stream for the purpose of providing a product stream suitable for the desired use (see also Ganzi [0055]). Further, the particular values do not have any established criticality or unexpected benefit and as evidenced by Ganzi, the outcome value and target depends upon the particular end use. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 18, Ganzi further provides wherein the drainage has a sodium absorption ratio < 2 after monovalent ions are removed through the monovalent-selective ion exchange membrane ([0055], “about 2”).
Regarding claim 19, Ganzi further provides using at least one sensor to detect the composition of the drainage water and operating a controller in response to sensor detections to control operating parameters of the electrically driven separation apparatus, wherein the controlled operating parameters include at least one of electric current to at least one of the anode and the cathode, voltage applied to at least one of the anode and the cathode, and flow velocity of the drainage water through the electrically driven separation apparatus ([0038], [0071-0072]). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to further include the control of the electrodialysis unit as taught by Ganzi for the purpose of optimal process operation and to adapt the process based on operational conditions.
Regarding claim 21, AAPA further provides disinfecting the treated water with a disinfection unit downstream from the electrically driven separation apparatus (AAPA 28). Additionally, Ganzi provides disinfecting processes as post treatment ([0029]).
Regarding claims 22-23, Ganzi further provides use of pressure driven pre/post treatment aspects selected from reverse osmosis, ultrafiltration, microfiltration, and nanofiltration ([0033,0060]).
Regarding claim 25, AAPA provides nutrient addition (22). Ganzi further provides adjusting a concentration level of at least one of Ca, Mg, and N03 via at least one of the following: (a) pressure- driven separation and then mixing, (b) addition of fertilizer, and (c) precipitation using lime ([0030]). 
Regarding claim 28-30, Ganzi further provides wherein monovalent cationic species are removed from the drainage water at a rate about twice as great as the removal rate of monovalent anionic species in the electrically driven separation apparatus, monovalent cationic species are removed from the drainage water at a about rate twice as great as the removal rate of divalent cationic species, wherein monovalent anionic species are removed from the drainage water at a rate about twice as great as the removal rate of divalent anionic species (see tables 1 vs. 2 and tables 3 vs. 4). With regards to the precise removal rates being exactly 2x, one having ordinary skill in the art at the time of the filing of the invention would have found the relative removal rates taught by Ganzi as within a reasonable proximity of the claimed specification with further notes that the particular removal rates will depend upon precise operating parameters and input feed stream constituents. Ganzi as previously noted is designed and intended (e.g. [0055]) to provide variable output compositions based upon desired targets and thus even if Ganzi does not expressly teach the ratio, one of skill in the art would have readily been able to achieve such a target within routine optimization and operation.
Regarding claim 34, AAPA in figure 1 further provides wherein part of the drainage water is discharged as discharge water and the remainder of the drainage water is recirculated through the facility as treated water through the facility after monovalent cations are removed (stream from 36 to discharge 18, and stream from 28 for recycle to the facility).
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ganzi does not disclose treatment of drainage water from a facility or recirculating that drainage water for reuse in the facility. However, this argument is not found to be persuasive. In particular, AAPA expressly teaches treating and recirculating drainage water from the facility. Notably, drainage water from a facility is in fact a “source of water” and thusly, Ganzi is reasonable pertinent to the claimed invention and AAPA as Ganzi is directed to treating sources of water. Note also that Ganzi’s source of water to be treated is then used with irrigation (e.g. [0007]) and further is useful to render non-potable water suitable for irrigation and/or potable ([0021]).
Applicant argues that claim 17 provides a particular sodium absorption ratio and that the values are different from that of Ganzi. This argument is also not found to be persuasive. Notably, the rejection established that it was obvious to one having ordinary skill in the art to have provided a product stream having such values to achieve a suitable desired use stream. In particular, it is noted that the value is not established or argued as being an unexpected result or that it has a particular criticality. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759